Judgment of conviction of the County Court of Kings county reversed upon the law and the facts and a new trial ordered. The admission of evidence as to defendant’s identification as being engaged in other robberies than the one for which he was indicted was clearly erroneous, and defendant’s counsel was not wholly responsible for the introduction of such proof. Such evidence was extremely prejudicial to the defendant and necessitates a new trial in the interests of justice. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.